Citation Nr: 1114204	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  07-30 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for right foot drop with numbness, pain, and swelling due to right hip surgery at a VA facility. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel






INTRODUCTION

The Veteran had active military service July 1966 to May 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  In pertinent part of the January 2006 decision, the RO denied entitlement to compensation under 38 U.S.C.A. § 1151 for right foot drop with numbness, pain, and swelling.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues on appeal has been accomplished.  

2.  The Veteran underwent right hip surgery at a VA facility on April 3, 2003; and subsequently he experienced numbness in his right foot.

3.  The preponderance of the evidence shows that his right foot drop with numbness, pain, and swelling was not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination.  The disorder also was not caused by an event not reasonably foreseeable in the furnishing of medical care by VA.


CONCLUSION OF LAW

The criteria for compensation for right foot drop with numbness, pain, and swelling disability under the provisions of 38 U.S.C.A. § 1151 have not been met. 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran by a July 2004 correspondence.  These letters detailed the elements of an 38 U.S.C.A. § 1151 claim,  described the evidence and information necessary to substantiate the claim, and set forth the respective responsibilities of VA and the Veteran in obtaining such.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issue decided here, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  In January 2006 a VA medical opinion was produced by the Chief of Orthopedics; the Board finds that this examination is sufficient since the duty to assist usually includes conducting a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examination and treatment.  Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell v. Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional outstanding evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Finally, the Veteran was advised of his right to a hearing before the RO and/or before the Board, but he waived that right.  

No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claim on appeal.  

II. Analysis

The Veteran's claim for compensation is premised on 38 U.S.C.A. § 1151.  Under that provision, a veteran who suffers an injury or an aggravation of an injury resulting in additional disability by reason of VA medical or surgical treatment, is entitled to compensation in the same manner as if such disability were service connected.  Effective for claims received on or after October 1, 1997, an additional disability is a qualifying disability for compensation if it was not the result of the Veteran's willful misconduct, the disability was caused by VA hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the VA, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or was an event not reasonably foreseeable. 38 U.S.C.A. § 1151(a).

In determining whether a veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after care or treatment is rendered. 38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a veteran received care or treatment and that the Veteran has an additional disability does not establish causation. 38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease of injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

In this case, the Veteran contends that he has right foot drop with numbness, pain, and swelling that resulted from a right hip surgery at the Durham VA Medical Center (VAMC).  The Veteran's claims file documents that in April 2003 the Veteran underwent right hip surgery at the Durham VAMC and after his surgery had right foot drop with numbness, pain, and swelling.   

After a careful review of the Veteran's claims file, the Board finds that the preponderance of the evidence is against the Veteran's claim and compensation under the provisions of 38 U.S.C.A. § 1151 is not warranted.  

A July 2003 VA treatment note stated that the Veteran's drop foot and nerve injury was a complication from his surgery, which could occur.  It was stated in an October 2003 treatment note that the Veteran recovered from his right hip replacement but still had leg pain, which was apparently due to nerve insult at surgery.  However, the opinions do not state that the right foot drop was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA, which is crucial in granting the Veteran's claim.  

The Board notes that opinions in an October 2003 treatment note, a February 2004 treatment note, and a January 2006 opinion relate the Veteran's right foot drop to his alcohol abuse and to his colchicine use.  In October 2003 Neurology Consult it was noted that the Veteran's total hip replacement in April 2003 was followed by right foot drop.  However, it was also noted that the Veteran had an abnormal study that showed electrophysiologic evidence of a widespread sensorimotor neuropathy with predominantly demyelinating feature.  It suggested a possible hereditary neuropathy although it was not clear.  The study was noted to be incomplete because the Veteran would not undergo additional nerve conduction studies and concentric needle examination.  The clinical impression was that the Veteran had a history of chronic alcohol abuse and use of colchicine for several years; it was noted that the Veteran had an underlying sensory-motor demylination diffuse neuropathy that was apparently asymptomatic before surgery.  The Veteran was diagnosed with cerebellar ataxia that was most likely related to prolonged alcohol abuse and peripheral neuropathy that was also related to alcohol abuse.  

At the February 2004 Neurology EMG Consult it was noted that the Veteran had an abnormal nerve conduction study.  The VA treatment note reads as follows:

		There is electrodiagnostic evidence of a very mild, 
      widespread sensory motor neuropathy having mixed features.  
      This is likely the result of his chronic alcohol and/or colchicine 
      use.  

February 2004 Neurology Consult 

In January 2006 the Veteran's claims file was reviewed by the Chief of Orthopedics.  He stated that the Veteran had a preexisting polyneuropathy likely related to alcohol abuse and/or colchicines use that may have contributed to his condition.  He stated that the Veteran did suffer for a foot drop related to his right hip surgery; however, there was no medical negligence.  

Greater weight may be placed on one physician's than another's depending on factors such as the reasoning employed by the physicians and whether or not (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Board finds that this January 2006 opinion to be the only one which addressed the question of negligence.  On that point, the opinion clearly weighed against the claim.  The Board also finds that only the January 2006 opinion stated that the claims file was reviewed.  Although the January 2006 opinion does not contain an explanation of the basis for the opinion, the Board concludes that in light of the lack of any specific contentions regarding the occurrence of negligence, a remand for a more extensive opinion is not warranted.  

The Board notes that throughout the pendency of the appeal the Veteran has stated that his right drop foot was related to his surgery.  The Board notes that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, the Veteran is not competent to present an opinion as to whether there was negligence or similar fault in the manner the VA provided treatment.  

The Board concludes that compensation for right foot drop with numbness, pain, and swelling under the provisions of 38 U.S.C.A. § 1151 is not warranted.  Even if the Board accepts the premise that the Veteran's right hip surgery was the cause of his right foot drop with numbness, pain, and swelling, there is no evidence on file that shows any carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination.  Moreover, it has not been shown that any additional disability occurred as a result of an event not reasonably foreseeable.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

Compensation under 38 U.S.C.A. § 1151 for right foot drop with numbness, pain, and swelling due to right hip surgery at a VA facility is denied. 



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


